Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 7, 2022

                                          No. 04-22-00166-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020- PA-01204
                          Honorable Mary Lou Alvarez, Judge Presiding


                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        Following a March 15, 2022 hearing, the trial court signed an order entitled “Order
Following Hearing Regarding Placement” (the “March 15 order”). On March 21, 2022, relator
filed a petition for writ of mandamus complaining of the March 15 order. Relator also filed a
motion asking this court to stay: the March 15 order, “any new or revised orders to have the
same effect,” and the “trial court from taking punitive and coercive action to enforce the
provisions of that order, including but not limited to incarceration and monetary sanctions.” On
March 22, 2022, we granted the motion for temporary emergency relief as follows:

           1. The following decretal paragraph in the trial court’s “Order Following Hearing
              Regarding Placement” rendered on March 15, 2022, and signed on March 18,
              2022, is STAYED pending further order of this court:

                  2.1 IT IS ORDERED that a child specific contract shall be entered on
                      or before March 25, 2022 that calls for payment up to the amount of
                      $800 per day for placement of E.R.G.

           2. Any further proceedings regarding the creation of contracts or the payment of funds
              regarding the child’s placement and services are STAYED pending further order of
              this court.


           1
          This proceeding arises out of Cause No. 2020- PA-01204, styled In the Interest of E.R.G., A Child,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
       3. Any contempt proceedings, sanctions, or any enforcement of the “Order Following
          Hearing Regarding Placement” are STAYED pending further order of this court.

       On April 6, 2022, relator filed a “Second Motion for Temporary Emergency Relief.” In
that motion, relator states the trial court held a hearing regarding placement of the child and
signed another “Order Following Hearing Regarding Placement” (the “April 6 order”). Among
other things, the April 6 order ordered the Department to “submit a report of all efforts made to
enter a child specific contract as ordered on March 15, 2022.” The April 6 order further
provided the report shall be e-filed by the end of business on April 6, 2022. Relator now seeks a
stay of the trial court’s April 6 order until we address the underlying issues in relator’s petition
for mandamus.

         After consideration, we GRANT relator’s second motion for temporary emergency
relief as follows:

       1. The following decretal paragraph in the trial court’s “Order Following Hearing
          Regarding Placement” o r a l l y rendered on April 5, 2022, and signed on April 6,
          2022, is STAYED pending further order of this court:

           2.1 IT IS ORDERED that the Department shall submit a report of all efforts made
           to enter a child specific contract as ordered on March 15, 2022. The report shall be
           limited to efforts made from March 16, 2022 to March 22, 2022. Said report shall
           be e-filed by the end of business on April 6, 2022.

       2. Any further proceedings regarding the creation of contracts or the payment of funds
          regarding the child’s placement and services are STAYED pending further order of
          this court.

       3. Any contempt proceedings, sanctions, or any enforcement of the “Order Following
          Hearing Regarding Placement” are STAYED pending further order of this court.

       The trial court is further reminded our March 22, 2022 order remains in effect.

       Finally, on April 6, 2022, relator filed a “Motion for Review of Further Orders,” asking
this court to review the trial court’s April 6 order. After consideration, we GRANT the motion.
See TEX. R. APP. P. 29.6.

       It is so ORDERED on April 7, 2022.

                                                             PER CURIAM


       ATTESTED: _______________________
                 MICHAEL A. CRUZ,
                 CLERK OF COURT